Name: Commission Regulation (EEC) No 1020/87 of 8 April 1987 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 95/20 Official Journal of the European Communities 9 . 4. 87 COMMISSION REGULATION (EEC) No 1020/87 of 8 April 1987 fixing the amount of the subsidy on oil seeds Whereas estimated production of colza, rape seed and sunflower seed for the 1987/88 marketing year has not been fixed ; whereas the amount, where appropriate, to be deducted from the subsidy in compliance with the system of maximum guaranteed quantities referred to in Article 27a of Regulation No 136/66/EEC could therefore be calculated only provisionally on the basis of the amounts in force for the 1986/87 marketing year ; whereas the amounts of the subsidy should therefore only be applied on a temporary basis and should be confirmed or replaced once the effects of the system of maximum guaranteed quantities for colza, rape seed and sunflower seed are known ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3776/86 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1454/86 (2), and in particular Article 27 (4), Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 409/87 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 1474/84 (*), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the target price and the monthly increments in the target price for colza, rape and sunflower seed for the 1986/87 marketing year have been fixed in Regulations (EEC) No 1457/86 0 and (EEC) No 1458/86 (8) ; Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 577/87 (9), as last amended by Regulation (EEC) No 925/87 (10) ; Whereas, in the absence of the target price for the 1987/88 marketing year for colza, rape seed and sunflower seed, the amount of the subsidy in the case of advance fixing for July, August and September 1987 for colza and rape seed and for August 1987 for sunflower seed has been obtainable only provisionally on the basis of the target price and the new standard quality for sunflower seed proposed by the Commission to the Council for the marketing year 1987/88 ; whereas this amount may, there ­ fore, be applied only on a temporary basis and should be confirmed or replaced when the indicative price of the 1987/88 marketing year is known ; HAS ADOPTED THIS REGULATION : Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (") shall be as set out in the Annexes hereto. 2. The amount of the compensatory aid referred to in Article 14 of Regulation (EEC) No 475/86 and Article 12 of Regulation (EEC) No 476/86 shall be as shown in Annex III to this Regulation for sunflower seed harvested in Spain and Portugal . 3 . The amount of the subsidy in the case of advance fixing for July, August and September 1987 for colza and rape seed and for August 1987 for sunflower seed will, however, be confirmed or replaced as from 9 April 1987 to take into account the target price, and like measures, which is fixed for these products for the 1987/88 marke ­ ting year. 4 . However, the amount of the subsidy in the case of advance fixing for July, August and September 1987 for colza and rape seed and for August 1987 for sunflower seed will be confirmed or replaced as from 9 April 1987 to take into account, where appropriate, the effects of the application of the system of maximum guaranteed quanti ­ ties for colza, rape seed and sunflower seed. Article 2 This Regulation shall enter into force on 9 April 1987. (') OJ No 172, 30 . 9 . 1966, p. 3025/66. 0 OJ No L 133, 21 . 5. 1986, p. 8 . (3) OJ No L 164, 24. 6 . 1985, p. 11 . (4) OJ No L 44, 13 . 2. 1987, p. 1 . O OJ No L 167, 25 . 7 . 1972, p. 9 . H OJ No L 146, 31 . 5 . 1986, p. 25 . f) OJ No L 133, 21 . 5 . 1986, p. 12. (8) OJ No L 133 , 21 . 5 . 1986, p. 14. O OJ No L 57, 27. 2. 1987, p. 38 . (10) O I No L 89, 1 . 4. 1987, p. 28 . (") OJ No L 266, 28 . 9 . 1983, p. 1 . 9 . 4. 87 Official Journal of the European Communities No L 95/21 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 8 April 1987. For the Commission Frans ANDRIESSEN Vice-President No L 95/22 Official Journal of the European Communities 9 . 4. 87 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kilograms) Current month 2nd month 3rd month 4th month (') 5th month (') 6th month (') 1 . Gross aids (ECU) :  Spain 0,610 0,610 0,610 0,100 0,100 0,100  Portugal 0,000 0,000 0,000 0,000 0,000 0,000  Other Member States 37,309 37,153 36,996 31,121 30,965 30,965 2. Final aids : (a) Seed harvested and processed in : \  Federal Republic of Germany \ (DM) 89,88 89,51 89,16 75,28 74,92 75,20  Netherlands (Fl) 101,27 100,86 100,45 84,81 84,40 84,68  BLEU (Bfrs/Lfrs) 1 742,71 1 735,33 1 727,90 1 451,67 1 444,28 1 440,08  France (FF) 256,10 254,88 253,46 210,89 209,67 210,27  Denmark (Dkr) 314,74 313,36 311,98 261,60 260,22 258,66  Ireland ( £ Irl) 28,115 27,980 27,842 23,048 22,912 22,829  United Kingdom ( £) 21,168 21,044 20,918 17,123 16,999 16,889  Italy (Lit) 56 016 55 758 55 391 46 389 46 132 45 913  Greece (Dr) 3 658,47 3 612,32 3 561,87 2 826,76 2 799,63 2 741,08 (b) Seed harvested in Spain and IIllI lill processed : \\li\\lill  in Spain (Pta) 88,94 88,94 88,94 14,58 14,58 14,58  in another Member State (Pta) 4 406,32 4 380,84 4 332,58 3 568,45 3 542,69 3 488,52 (c) Seed harvested in Portugal and \ processed : l I  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00 0,00  in another Member State (Esc) 5 306,33 5 274,00 5 216,87 4 295,77 4 267,32 4 227,21 (') Subject to the amount to be deducted in accordance with the system of guaranteed maximum quantities and the Council Decision regarding prices and related measures for the 1987/88 marketing year. 9 . 4. 87 Official Journal of the European Communities No L 95/23 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kilograms) \ Currentmonth 2nd month 3rd month 4th month (') 5th month (') 6th month (') 1 . Gross aids (ECU) : \ \ \ I  Spain 1,860 1,860 1,860 2,600 2,600 2,600  Portugal 1,250 1,250 1,250 2,500 2,500 2,500  Other Member States 38,559 38,403 38,246 33,621 33,465 33,465 2. Final aids : l \ I (a) Seed harvested and processed in : \ I I \ I  Federal Republic of Germany (DM) 92,86 92,50 92,15 81,25 80,89 81,16  Netherlands (Fl) 104,63 104,23 103,82 91,53 91,12 91,40  BLEU (Bfrs/Lfrs) 1 801,31 1 793,92 1 786,49 1 568,86 1 561,47 1 557,26  France (FF) 264,98 263,76 262,34 228,64 227,42 228,02  Denmark (Dkr) 325,42 324,04 322,66 282,96 281,58 280,02  Ireland ( £ Irl) 29,094 28,959 28,821 25,005 24,869 24,786  United Kingdom ( £) 21,952 21,828 21,703 18,691 18,567 18,457  Italy (Lit) 57 940 57 682 57 315 50 237 49 980 49 761  Greece (Dr) 3 804,31 3 758,17 3 707,71 3 118,45 3 091,31 3 032,77 (b) Seed harvested in Spain and processed : I I  in Spain (Pta) 271,19 271,19 271,19 379,07 379,07 379,07  in another Member State (Pta) 4 588,57 4 563,09 4 514,83 3 932,95 3 907,18 3 853,02 (c) Seed harvested in Portugal and processed :  in Portugal (Esc) 189,77 189,77 189,77 379,54 379,54 379,54  in another Member State (Esc) 5 496,10 5 463,77 5 406,64 4 675,31 4 646,86 4 606,76 (l) Subject to the amount to be deducted in accordance with the system of guaranteed maximum quantities and the Council Decision regarding prices and related measures for the 1987/88 marketing year. No L 95/24 9 . 4. 87Official Journal of the European Communities ANNEX III Aids to sunflower seed (amounts per 100 kilograms) Current month 2nd month 3rd month 4th month 5th month (') 1 . Gross aids (ECU) : \  Spain 1,720 1,720 1,720 1,720 3,440  Portugal 0,000 0,000 0,000 0,000 0,000  Other Member States 42,503 42,560 42,638 42,638 39,035 2. Final aids : I (a) Seed harvested and processed in (2) : \  Federal Republic of Germany (DM) 102,49 102,63 102,82 102,92 94,33  Netherlands (Fl) 115,49 115,64 115,84 1 15,95 106,27  BLEU (Bfrs/Lfrs) 1 984,60 1 987,29 1 990,99 1 990,34 1 821,44  France (FF) 290,68 291,13 291,48 291,01 265,39  Denmark (Dkr) 358,09 358,59 359,28 359,28 328,49  Ireland ( £ Irl) 31,898 31,947 32,012 31,847 29,022  United Kingdom ( £) 23,845 23,890 23,952 23,952 21,684  Italy (Lit) 63 644 63 736 63 732 63 867 58 315  Greece (Dr) 4 083,47 4 068,75 4 053,34 4 038,68 3 615,04 (b) Seed harvested in Spain and processed : I  in Spain (Pta) 250,77 250,77 250,77 250,77 501,54  in another Member State (Pta) 4 071,53 4 080,84 4 065,93 4 062,60 3 786,96 (c) Seed harvested in Portugal and processed : I  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00  in Spain (Esc) 6 660,77 6 665,71 6 643,65 6 632,1 1 6 064,99  in another Member State (Esc) 6 444,63 6 449,41 6 428,06 6 416,90 5 868,18 3. Compensatory aids : ll\ I  in Spain (Pta) 4021,11 4 030,84 4 015,94 4 010,88 3 735,25  in Portugal (Esc) 6 413,49 6 418,52 6 397,18 6 384,96 5 836,24 (i ) Subject to the amount to be deducted in accordance with the system of guaranteed maximum quantities and the Council Decision regarding prices and related measures for the 1987/88 marketing year. 0 For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0335380 . ANNEX IV Exchange rate of the ECU to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of 1 ECU) Current month 2nd month 3rd month 4th month 5th month 6th month DM 2,076050 2,070980 2,065890 2,061130 2,061130 2,047030 Fl 2,342590 2,339770 2,337120 2,334460 2,334460 2,326360 Bfrs/Lfrs 42,984000 42,997700 43,017400 43,029900 43,029900 43,097500 FF 6,907730 6,914410 6,921210 6,928700 6,928700 6,951260 Dkr 7,830710 7,851850 7,872800 7,895100 7,895100 7,959700 £ Irl 0,796842 0,801259 0,805246 0,808995 0,808995 0,815683 £ 0,707831 0,709724 0,711426 0,712984 0,712984 0,717364 Lit 1 478,56 1 481,80 1 485,44 1 488,89 1 488,89 1 500,10 Dr 152,27200 154,20700 156,21100 157,98100 157,98100 163,87900 Esc 160,34900 161,43800 162,55300 163,77900 163,77900 167,05700 Pta 145,53700 146,77600 147,95300 149,05100 149,05100 151,96600